Lawrence Reid, Royce Reid,
                                                                Jennifer Heath and THL GP




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       June 12, 2014

                                   No. 04-13-00550-CV

                                    Randy K. SMITH,
                                        Appellant

                                             v.

               Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                     Appellees

                From the 63rd Judicial District Court, Edwards County, Texas
                                    Trial Court No. 3798
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
        Appellee's Third Motion for Extension of Time to File Brief is hereby GRANTED. Time
is extended to June 13, 2014.



                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court